Citation Nr: 1428454	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-17 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a mood disorder and a substance-related disorder, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 1981 and from August 1985 to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Winston-Salem, North Carolina.

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The medical evidence includes diagnoses of types of mood disorders and substance-related disorders.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issues on appeal will include a substance-related disorder.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  In light of the grant of service connection for PTSD, the Board will consider a new theory of entitlement for the remaining acquired psychiatric disorders - secondary to PTSD.  Moreover, the Board will separately evaluate the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Based on the above, the issues are as stated 

The Board's review includes the paper and electronic records.

At the July 2013 hearing (see hearing transcript, page 16), the representative waived agency of original jurisdiction consideration of evidence received since an April 2011 statement of the case.  38 C.F.R. § 20.1304 (2013).

The issue of entitlement to a total disability rating based on individual unemployability (see June 2011 VA Form 9) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a mood disorder and a substance-related disorder, to include as secondary to PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's reported in-service stressors of sexual assault, personal assault, and sexual harassment are corroborated by medical and other evidence of record.

2.  The weight of evidence shows that the Veteran's PTSD is related to the corroborated in-service events of a sexual assault and sexual harassment.



CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Pertinent law and regulations

The Veteran's service personnel records are incomplete because there are no records of current and previous assignments during her first period of active duty.  VA has a heightened duty to assist the Veteran in developing her claim since some of her service personnel records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  This liberalized regulation does not apply in this case, however, since the appellant is not claiming a stressor based on fear of hostile military or terrorist activity. 
 
In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than the Veteran's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Analysis

The medical evidence of record, including VA treatment records and an August 2009 VA examination report, shows a diagnosis of PTSD.

The Veteran has alleged a number of in-service stressors: (1) being solicited for a sexual favor by her drill sergeant and then being recycled thru basic training after she refused his offer; (2) being sexually assaulted in a hotel room in April 1980 while visiting friends in Virginia; (3) being held down against her will by an individual and being given a drop of acid against her will while she was stationed in West Germany and she has at various times explicitly or suggested that she was sexually assaulted during that incident; (4) being told by a first sergeant that he was going to have sex with her while she was stationed in West Germany; (5) being inappropriately touched by a sergeant during formation under the pretext that she was not properly dressed for formation; (6) being sexually assaulted by another soldier in September 1979 after which she was treated at a hospital run by Germans; and (7) being sexually assaulted by her then husband in 1986 during her second period of active duty.

The Board notes that the Veteran's service personnel records reflect that she was stationed in West Germany from May 1979 to January 1982 whereas she claimed the sexual assault in Virginia happened in April 1980.  At the hearing, however, the appellant testified that the assault happened before she was stationed in West Germany.  July 2013 hearing transcript, page 6.  Moreover, the claimant submitted a statement from an acquaintance who said that she told him about the incidents that took place in May 1979 or May 1980.  All of this suggests that the Veteran has merely confused about what year - 1979 or 1980 - the sexual assault in Virginia occurred.  Moreover, the suggestion that the sexual assault in Virginia occurred in April 1979 rather than April 1980 is supported by service treatment records showing that she first had a sexually transmitted disease in August 1979.  On the other hand, the Veteran reported in August 1979 that she knew the person with whom she had sexual contact was being treated for a sexual transmitted disease.  She was later diagnosed with that sexually transmitted disease.

The Board will give the appellant the benefit of the doubt pursuant to 38 C.F.R. § 3.102 about how she had knowledge that her alleged assailant was being treated for a sexually transmitted disease and will not infer that she obtained a sexually transmitted disease through a consensual act in which the male with whom she had sexual contact may have willing disclosed the fact that he was being treated for this disease.  Put simply, the Board is not going to speculate about the circumstances in which she obtained knowledge about someone with whom she had sexual contact being treated for a sexually transmitted disease and thus will not speculate on whether this medical evidence is corroborating evidence of a consensual sexual act as opposed to a sexual assault.  

In short, the Board will give the claimant the benefit of the doubt not only as to the year in which the sexual assault occurred but also as to whether the evidence of the need to be treated for a sexually transmitted disease a few months after the sexual assault and the statement of her acquaintance is corroborating medical and other evidence of the occurrence of the sexual assault in Virginia.

The Board notes that the Veteran submitted a DD Form 640, a service treatment record, in support of her assertion that she sought medical treatment at a West German hospital after a sexual assault in September 1979, and that this service treatment record clearly shows that she received treatment at an American military hospital for pelvic inflammatory disease.  Her assertion, however, is supported by other service treatment records in September 1979 showing that she was indeed initially treated at a West German hospital before being transferred to an American military hospital.  Thus, there is corroborating medical and other evidence of the occurrence of the sexual assault in September 1979.

In July 1980, the Veteran received an Article 15 for willfully disobeying an order in March 1980 to report to have her weapon reinspected.  There is no evidence that she had been subject to disciplinary action before the incident in March 1980, resulting in an Article 15.  This is other evidence of behavior changes following the various incidents reported by the claimant and thus corroborating and credible evidence of the in-service stressors of sexual assault, personal assault, and sexual harassment.  Additionally, the service treatment records show that the appellant was hospitalized in May 1981 for a nasal deformity at which time she threatened to jump from a window.  She was described as displaying apparent attempts at lying and manipulation.  While those were the initial impressions from the service treatment records, they are only first impressions and this is medical evidence of behavior changes that corroborate and provide credible evidence of all of her in-service stressors of sexual assault, personal assault, and sexual harassment.

As to the sexual assault by the Veteran's then husband in 1986, her enlisted evaluation report from September 1986 to August 1987 shows that during that rating period, her duty performance declined to less than satisfactory.  By July 1988, she received a bar to reenlistment due to unsuitability for continued service through a record of disruptive behavior and habitual minor misconduct requiring corrective or disciplinary action.  This is evidence of behavior changes that corroborate and provide credible evidence of her in-service stressors of a sexual assault by her then husband.

The Veteran described her childhood to the August 2009 VA examiner as "good."  See August 2009 VA examination report, page 3.  VA treatment records, however, reflect that in June 2009 she reported that she was sexually assaulted by two men when she was 15 years old.  The treating social worker noted that the appellant was reluctant to discuss this episode even now.  The treating social worker did not describe her as being reluctant to report an in-service sexual assault.  Although the claimant failed to report the childhood sexual assault to the August 2009 VA examiner, the Board finds that this failure given her reluctance to discuss the childhood sexual assault as opposed to an in-service sexual assault with her treating VA social worker does not mean that her reporting of the various in-service stressors of sexual assault, personal assault, and sexual harassment are not credible.

The Board notes that while the Veteran claims that she was recycled thru basic training due to rejecting the sexual solicitation of her drill sergeant, the service personnel records do not contain records of current and previous assignments during her first period of active duty.  Thus, the service personnel records in and of themselves do not corroborate and provide corroboration of that particular stressor.  On the other hand, the lack of these records does not make the assertion of this particular stressor inherently incredible and thus make the appellant not credible as to her assertions of various in-service stressors.

In sum, the evidence is in equipoise as to whether the Veteran's reported in-service stressors of sexual assault, personal assault, and sexual harassment are corroborated by medical and other evidence of record.

As to whether the current diagnosis of PTSD is related to the corroborated reported in-service stressors of sexual assault, personal assault, and sexual harassment, the August 2009 VA examiner diagnosed PTSD related to military sexual trauma involving threat to physical integrity of self with responses of intense fear, helplessness, and horror.  The Veteran reported to the examiner an episode of a sexual assault and episodes of sexual harassment.  The claimant, however, had not reported the childhood sexual assault to the VA examiner.

VA treatment records reflect a diagnosis of PTSD secondary to military sexual trauma and childhood rape.  Since both the VA examination report and the VA treatment records show that the PTSD is at least in part related to the military sexual trauma, the weight of evidence shows that the Veteran's PTSD is related to the corroborated in-service events of a sexual assault and sexual harassment.  

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for PTSD.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Given the various diagnoses of a type of mood disorder and a type of substance-related disorder and given that there is no medical nexus evidence addressing whether any acquired psychiatric disorder is secondary to PTSD other than a notation in the August 2009 VA examination report that the Veteran has a history of alcohol and drug abuse related to PTSD, another VA examination is warranted.  

VA treatment records printed in December 2008 and June 2010 contain a notation that more records are available on CAPRI and that there are way too many to print.  The AOJ must obtain additional VA treatment records.

In her second formal claim filed in June 2011 for the same benefit, the Veteran reported that she had filed a claim for Social Security disability benefits.  The AOJ should obtain all records for the Social Security Administration pertaining to her claim for disability benefits.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for her psychiatric disorders and obtain any identified records.  Regardless of the appellant's response, obtain all VA treatment records from the Asheville VA Medical Center from April 2008 to December 2008, from August 2009 to October 2011, and from January 2012 to the present.

3.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for disability benefits.

4.  Schedule the Veteran for VA examination to determine the nature and extent of her acquired psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to her acquired psychiatric disorders.  Specifically, the examiner should provide an opinion as to the following inquiries:

(a)  Accepting the Veteran's reporting of in-service stressors of sexual assault, personal assault, and sexual harassment as credible, for any currently diagnosed acquired psychiatric disorder other than any substance-related disorder, to include any mood disorder, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the currently diagnosed acquired psychiatric disorder is related to active service, including the Veteran's reporting of in-service stressors of sexual assault, personal assault, and sexual harassment; the Veteran's threats to jump out of a window during a May 1981 hospitalization; and her disciplinary problems during both periods of active duty.

(b)  For any currently diagnosed acquired psychiatric disorder, to include any mood disorder and any substance-related disorder, whether it is at least as likely as not (i.e., probability of 50 percent or greater) the currently diagnosed acquired psychiatric disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by her service-connected PTSD.  

(c)  If the examiner finds that a currently diagnosed acquired psychiatric disorder is aggravated by the service-connected PTSD, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, adjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


